United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.V., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS BASE FIRE DEPARTMENT,
Camp Lejeune, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1223
Issued: March 25, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 12, 2019 appellant filed a timely appeal from an April 9, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
Appellant timely requested oral argument before the Board pursuant to 20 C.F.R. § 501.5(b). By order dated
July 22, 2020, the Board exercised its discretion and denied the request as the matter could be adequately addressed
based on a review of the case record. Order Denying Request for Oral Argument, Docket No. 19-1223 (issued
July 22, 2020).
2
The Board notes that following the April 9, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $27,889.50 for the period February 1, 2014 through July 21, 2018, for which he was
without fault, because he concurrently received FECA wage-loss compensation and Social
Security Administration (SSA) age-related retirement benefits without an appropriate offset;
(2) whether OWCP properly denied waiver of recovery of the overpayment; and (3) whether
OWCP properly required recovery of the overpayment by deducting $400.00 from appellant’s
continuing compensation payments every 28 days.
FACTUAL HISTORY
On April 17, 2000 appellant, then a 51-year-old fire inspector, filed a traumatic injury claim
(Form CA-1) alleging that on April 17, 2000 he injured his low back when he stood up from a
leaning position while in the performance of duty. He stopped work on that date. OWCP accepted
appellant’s claim for low back radiculitis and paid wage-loss compensation on the supplemental
rolls, effective June 2, 2000. It placed him on the periodic rolls, effective August 13, 2000.
In a letter dated January 3, 2011, OWCP advised appellant that his Federal Employees
Retirement System (FERS) benefits would be reduced by the amount of SSA age-related
retirement benefits that he received that were attributable to his federal service. It advised him
that failure to report receipt of such retirement benefits to OWCP may result in an overpayment of
compensation.
Appellant submitted CA-1032 forms completed on February 20, 2014, May 26, 2015, and
February 27, 2016, in which he responded “No,” indicating that he had not received SSA
retirement benefits as part of an annuity for federal service.
In a Form CA-1032 completed on February 20, 2017, appellant indicated that he received
$1,188.00 in retirement benefits monthly from SSA as part of an annuity for federal service.
On May 19, 2017 an SSA representative provided OWCP a FERS/SSA dual benefit
calculation worksheet. SSA provided corresponding monthly SSA benefit rates beginning
February 2014 with and without appellant’s FERS contributions. With FERS, appellant was
entitled to a monthly payment of $1,271.50 effective February 2014; $1,293.10 effective
December 2014; $1,293.10 effective December 2015; and $1,296.90 effective December 2016.
Without FERS, he was entitled to a monthly payment of $760.80 effective February 2014; $773.70
effective December 2014; $773.70 effective December 2015; and $775.90 effective
December 2016.
In a Form CA-1032 completed on February 15, 2018, appellant responded “No” indicating
that he had not received retirement benefits from SSA as part of an annuity for federal service.
In a letter dated April 4, 2018, B.C., an injury compensation management adviser for the
employing establishment, indicated that on May 9, 2017 SSA had provided OWCP with a
FERS/SSA dual benefit calculation worksheet for the period 2014 through 2016. She explained

2

that since OWCP had failed to offset appellant’s wage-loss compensation prior to December 2017,
OWCP would need to request offset amounts for 2017.
On May 24, 2018 an SSA representative provided OWCP with an updated FERS/SSA dual
benefit calculation worksheet that included the monthly SSA benefits rates effective
December 2017. With FERS, appellant was entitled to a monthly payment of $1,322.80, effective
December 2017. Without FERS, he was entitled to a monthly payment of $801.80, effective
December 2017.
OWCP completed a FERS offset calculation worksheet on October 6, 2018. It calculated
the overpayment amount by determining the monthly FERS offset amount and then converted that
amount to the 28-day FERS offset amount for each period. After determining the daily offset
amount, OWCP multiplied this amount by the number of days in each period. It determined that
for the period February 1 through November 30, 2014, appellant received an overpayment of
$5,101.39. For the period December 1, 2014 through November 30, 2015, OWCP calculated an
overpayment of $6,249.92. For the period December 1, 2015 through November 30, 2016, it
calculated an overpayment of $6,267.05. For the period December 1, 2016 through November 30,
2017, OWCP calculated an overpayment of $6,269.18. For the period December 1, 2017 through
July 21, 2018, it calculated an overpayment of $4,001.97. The total overpayment amount was of
$27,889.50.
On August 14, 2018 OWCP advised appellant that it was adjusting his wage-loss
compensation, effective July 22, 2018, to offset the portion of his SSA age-related retirement
benefits attributable to his federal service. It informed him that the portion of the SSA benefits
that he earned as a federal employee was part of the FERS retirement package and that FECA did
not allow the simultaneous receipt of workers’ compensation and federal retirement benefits.
Beginning July 22, 2018, OWCP paid appellant at the adjusted amount of $803.68 to
include the offset of his SSA age-related retirement benefits attributable to his federal service.
In a preliminary overpayment determination dated August 20, 2018, OWCP notified
appellant that he had received an overpayment of compensation in the amount of $27,889.50
because it had failed to reduce his wage-loss compensation benefits for the period February 1,
2014 through July 21, 2018 by the portion of his SSA benefits that were attributable to federal
service. It further advised him of its preliminary determination that he was at fault in the creation
of the overpayment because he accepted payments that he knew or reasonably should have known
were incorrect. OWCP provided appellant an overpayment action request form and an
overpayment recovery questionnaire (Form OWCP-20). Additionally, it notified him that within
30 days of the date of the letter he could request a telephone conference, a final decision based on
the written evidence, or a prerecoupment hearing.
On August 27, 2018 appellant requested a prerecoupment hearing before a representative
of OWCP’s Branch of Hearings and Review on the issues of fault and possible waiver of
overpayment. He alleged that he was not at fault in the creation of the overpayment because he
never intentionally submitted any false documents or information.

3

On January 20, 2019 OWCP received a statement from appellant. Appellant explained that
an online statement showed a bill dated December 21, 2018 that was paid $208.96. He also
explained that he purchased approximately two cords of firewood for $250.00. Appellant
submitted bills from a utility company dated October 24 and November 26, 2018 in the amount of
$89.27 and $121.15, respectively; mortgage bills dated November 1, 2018 and January 1, 2019 in
the amount of $699.70; telephone bills dated November 9 and December 9, 2018 and January 9,
2019 in the amount of $61.90, $86.14, and $86.13 respectively; and six-month auto policy bills
for $449.49 and $456.36. He submitted a credit union statement dated December 31, 2018, which
revealed that he had $18,325.55 in a money market account and $10,073.26 in a shared account.
OWCP also received a statement with the title “Expenses.” Appellant noted that he bought
a two-story, 100-year-old cabin about 3 years ago with plans to do most of the needed work on the
house himself. He noted that estimates on solar installation ranged from $22,000.00 to $28,000.00.
Appellant contended that having his benefits cut would make some improvements untenable. He
reported that he had just over $60,000.00 in the bank. Appellant alleged that it would be ruinous
to require him to pay for OWCP’s error.
A prerecoupment hearing was held on January 23, 2019. Appellant explained that he did
not even know how much money he got from SSA. He alleged that he submitted all the
documentation that was requested of him, that he refused money from the government because he
did not want the government to pay for certain items, and described the work and awards that he
had received as a fire inspector. The hearing representative advised appellant to complete the
Form OWCP-20 and provide supporting documentation so that OWCP could determine whether
he qualified for waiver of recovery of the overpayment based on his financial information.
On January 31, 2019 OWCP received appellant’s completed Form OWCP-20. Appellant
advised that his income consisted of $1,188.00 in supplemental benefits and $1,365.48 in
Department of Veterans Affairs disability benefits for a total monthly income of $2,553.48. He
listed expenses as $699.70 for a mortgage, $450.00 for food, “average-less” for clothing, $533.00
for utilities, $456.36 for automobile insurance, $137.00 for electric, $40.00 for gas, $86.14 for
telephone, $143.60 for auto expenses, $70.00 for fuel, $100.00 for miscellaneous health, $100.00
in supplements, $250.00 for seasonal firewood, and $200.00 for house repairs. Appellant reported
funds of $2,482.00 in his checking account, $8,500.56 in his savings account, and $18,300.00 in a
money market account. He also indicated that he was informed that he had four certificate of
deposits (CDs) estimated at $10,000.00 each. Appellant estimated the value of his house to be
$122,000.00.
In an undated letter, appellant noted that he would never knowingly defraud his own
government. He described several situations where he refused prescriptions for a whirlpool/spa,
endless pool, and walk-in shower because he thought it was asking too much of the government.
Appellant noted that he was a veteran and fire protection specialist for the government and
described the hazardous environment to which he had been exposed. He alleged that it was
unfathomable to him to be held responsible for the government’s mistake. Appellant indicated
that while he had money saved in the bank, he went without many things for many years in order
to accrue that money.

4

By decision dated April 9, 2019, an OWCP hearing representative affirmed the August 20,
2018 preliminary overpayment determination with modification. She found that appellant had
received an overpayment of compensation in the amount of $27,889.50 for the period February 1,
2014 through July 21, 2018 because he received SSA benefits in addition to his wage-loss
compensation benefits under FECA without a proper offset. However, the hearing representative
found that appellant was without fault in the creation of the overpayment. She denied waiver of
recovery of the overpayment, however, because appellant’s monthly income exceeded his monthly
expenses by more than $50.00 and his assets exceeded the resource base of $6,200.00. The hearing
representative required recovery of the overpayment by deducting $400.00 every 28 days from
appellant’s continuing compensation payments every 28 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.3 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.4
Section 10.421(d) of OWCP’s implementing regulations requires that OWCP reduce the
amount of compensation by the amount of any SSA age-related retirement benefits that are
attributable to the employee’s federal service.5 FECA Bulletin No. 97-09 provides that FECA
benefits have to be adjusted for the FERS portion of SSA benefits because the portion of the SSA
benefit earned as a federal employee is part of the FERS retirement package, and the receipt of
FECA benefits and federal retirement concurrently is a prohibited dual benefit.6
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount of
$27,889.50 for the period February 1, 2014 through July 21, 2018, for which he was not at fault,
because he concurrently received FECA benefits and SSA age-related retirement benefits without
an appropriate offset.
SSA paid appellant age-related retirement benefits retirement February 1, 2014. OWCP
paid wage-loss compensation benefits until July 21, 2018 without offsetting the portion of the SSA
age-related retirement benefits due to his federal service. As discussed, a claimant cannot receive
both compensation for wage loss and the portion of SSA age-related retirement benefits that are
attributable to his federal service for the same period.7 Because appellant received SSA benefits
3

5 U.S.C. § 8102(a).

4

Id. at § 8116.

5

20 C.F.R. § 10.421(d); see S.M., Docket No. 17-1802 (issued August 20, 2018).

6

FECA Bulletin No. 97-09 (February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

7

Id.; see also L.G., Docket No. 19-1274 (issued July 10, 2020).

5

based on his federal service concurrently with wage-loss compensation benefits from OWCP
without an appropriate offset, OWCP properly determined that appellant received an overpayment
of compensation.
To determine the amount of the overpayment, OWCP must calculate the portion of the
SSA benefits that were attributable to federal service. It received documentation from SSA
providing appellant’s SSA rate with FERS and without FERS for the period February 1, 2014
through July 21, 2018. OWCP provided its calculations for each period based on an SSA
worksheet in an overpayment worksheet explaining the overpayment calculation which has a
minor addition error of 10 cents.
The Board has reviewed OWCP’s calculation of benefits received by appellant for the
period February 1, 2014 through July 21, 2018 and finds that an overpayment of compensation in
the amount of $27,889.50 was created.8
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience.9
Thus, a finding that appellant was without fault does not automatically result in waiver of the
overpayment. OWCP must then exercise its discretion to determine whether recovery of the
overpayment would defeat the purpose of FECA or would be against equity and good conscience.10
Section 10.436 of OWCP’s implementing regulations provides that recovery of an
overpayment would defeat the purpose of FECA if such recovery would cause hardship because
the beneficiary from whom OWCP seeks recovery needs substantially all of his or her current
income (including compensation benefits) to meet current ordinary and necessary living expenses
and, also, if the beneficiary’s assets do not exceed a specified amount as determined by OWCP
from data provided by the Bureau of Labor Statistics.11 An individual’s liquid assets include, but
are not limited to case, the value of stocks, bonds, savings accounts, mutual funds, and certificates
of deposits.12 Nonliquid assets include, but are not limited, to the fair market value of an owner’s
equity in property such as a camper, boat, second home, and furnishings and supplies.13 An
8

See R.B., Docket No. 19-0571 (issued June 12, 2020); L.L., Docket No. 18-1103 (issued March 5, 2019); D.C.,
Docket No. 17-0559 (issued June 21, 2018).
9

5 U.S.C. § 8129(a)-(b).

10

C.B., Docket No. 20-0031 (issued July 27, 2020); L.S., 59 ECAB 350 (2008).

11

20 C.F.R. § 10.436. OWCP’s procedures provide that the assets must not exceed a resource base of $6,200.00
for an individual or $10,300.00 for an individual with a spouse or dependent plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4a(3) (September 2018).
12

Federal (FECA) Procedure Manual, id. at Chapter 6.400.4(b)(3) (September 2018).

13

Id.

6

individual is deemed to need substantially all of his or her current income to meet current ordinary
and necessary living expenses if monthly income does not exceed monthly expenses by more than
$50.00.14
Section 10.437 of OWCP’s implementing regulations provides that recovery of an
overpayment is considered to be against equity and good conscience when an individual who
received an overpayment would experience severe financial hardship attempting to repay the debt;
and when an individual, in reliance on such payments or on notice that such payments would be
made, gives up a valuable right or changes his or her position for the worse.15 OWCP’s procedures
provide that, to establish that a valuable right has been relinquished, an individual must
demonstrate that the right was in fact valuable, that he or she was unable to get the right back, and
that his or her action was based primarily or solely on reliance on the payment(s) or on the notice
of payment.16
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience.17 The hearing
representative considered appellant’s financial assets to determine if recovery of the overpayment
would defeat the purpose of FECA. Appellant provided his currently monthly income and
expenses in a Form OWCP-20 on January 31, 2019, as well as a summary of his assets. The
hearing representative properly determined that appellant listed available assets of $69,282.72,
which included $2,482.16 in his checking account, $8,500.56 in a credit union account, $18,300.00
in a money market account, and approximately $40,000 in CDs. The evidence of record therefore
established that appellant’s assets exceeded the base asset amount of $6,200.00 for an individual.18
It was therefore unnecessary for OWCP to consider whether his monthly income exceeded his
monthly ordinary and necessary expenses by more than $50.00.
Additionally, the evidence does not demonstrate that repayment of the overpayment would
be against equity and good conscience. Appellant submitted no evidence that he relied upon the
incorrect payments to his detriment. Furthermore, he has not known that he would experience
severe financial hardship in attempting to repay the debt as his current monthly income exceeds

14

Federal (FECA) Procedure Manual, supra note 11, at Chapter 6.400.4(a)(3) (September 2018).

15

20 C.F.R. § 10.437; see E.H., Docket No. 18-1009 (issued January 29, 2019).

16

Federal (FECA) Procedure Manual, supra note 11 at Chapter 6.400.4c(3) (September 2018).

17

Supra note 12.

18

See I.U., Docket No. 20-0129 (issued July 31, 2020).

7

his monthly expenses and he is still in receipt of ongoing compensation benefits. Accordingly,
OWCP properly denied waiver of the overpayment.19
On appeal appellant alleges that payment would impact his income and quality of life
seriously as he is now 70 years old and had no way of implementing any addition to his income.
As noted, a finding that a claimant was without fault does not automatically result in waiver of the
overpayment.20 OWCP must determine whether recovery of the overpayment would defeat the
purpose of FECA or be against equity and good conscience. As explained above, OWCP properly
denied waiver of recovery as recovery of the overpayment would not defeat the purpose of FECA
or be against equity and good conscience.
LEGAL PRECEDENT -- ISSUE 3
Section 10.441 of OWCP’s regulations21 provides in pertinent part:
When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as
the error is discovered or his or her attention is called to the same. If no refund is
made, OWCP shall decrease later payments of compensation, taking into account
the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual, and any other relevant factors, so as to minimize
any hardship.22
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$400.00 from appellant’s continuing compensation payments every 28 days.
The record supports that, in requiring repayment of the overpayment by deducting $400.00
from appellant’s compensation payments every 28 days, OWCP took into consideration the
financial information he submitted as well as the factors set forth in 20 C.F.R. § 10.441 and found
that this method of recovery would minimize resulting hardship. Therefore, OWCP properly
required recovery of the overpayment by deducting $400.00 every 28 days.23
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$27,889.50 for the period February 1, 2014 through July 21, 2018, for which he was without fault,
because he concurrently received FECA benefits and SSA age-related retirement benefits without
19

See id.; see also J.R., Docket No. 17-0181 (issued August 12, 2020).

20

Supra note 13.

21

20 C.F.R. § 10.441(a).

22

Id.; see C.M., Docket No. 19-1451 (issued March 4, 2020).

23

See L.G., Docket No. 19-1274 (issued July 10, 2020).

8

an appropriate offset. The Board further finds that OWCP properly denied waiver of recovery of
the overpayment and properly required recovery of the overpayment by deducting $400.00 from
his continuing compensation payments every 28 days.
ORDER
IT IS HEREBY ORDERED THAT the April 9, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 25, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

